Citation Nr: 1622538	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, as due to herbicide agent (e.g., Agent Orange) exposure.

2. Entitlement to service connection for hypertension, claimed as second diabetes mellitus, type II.  

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.  

4. Entitlement to service connection for chest abscess and necrotizing myositis, claimed as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that while the Veteran had initiated an appeal of the initial rating assigned with the RO's August 2010 grant of service connection for posttraumatic stress disorder (PTSD), the Veteran did not perfect an appeal of that claim following the RO's issuance of a statement of the case (SOC) in August 2013 addressing that appeal.  Relatedly, the RO by an August 2013 rating action granted a 70 percent evaluation for PTSD and a total disability rating based on individual unemployability due to PTSD as the Veteran's sole service-connected disability.  The Veteran having not perfected that appeal, that issue is not before the Board for appellate review.  See 38 C.F.R. § 20.200 (2015) (elements of an appeal).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides.

2. The preponderance of competent, credible evidence is against the Veteran having been exposed to herbicide agents during active service.  

3. The preponderance of competent, credible evidence is against diabetes mellitus, type II, developing in service, being related to active duty, or manifesting to a compensable degree within one year of separation from service.  

4. The preponderance of competent, credible evidence is against hypertension developing in service or being related to active duty.

5. The preponderance of competent, credible evidence is against erectile dysfunction developing in service or being related to active duty.

6. The preponderance of competent, credible evidence is against chest abscess or necrotizing myositis developing in service or being related to active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4. The criteria for service connection for chest abscess and necrotizing myositis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2009 letter satisfied the duty to notify provisions, including notice of evidence required to support claims based on herbicide agent exposure - inclusive of exposure in the circumstances as the Veteran asserted aboard the USS Princeton - and claims as secondary to service-connected disability.  This was his second VCAA notice letter, informed by Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008). This included notice of the regulations pertinent to the establishment of an effective date and disability rating.  The Veteran was afforded this letter prior to the appealed May 2009 RO decision.  

The duty to assist the Veteran has also been satisfied in this case. The evidence includes the Veteran's service personnel records, service treatment records, VA treatment records, and lay evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was not provided VA examinations in furtherance of his claims on appeal.  The Board finds that VA was not obligated to provide examinations, as explained below.  

The RO made appropriate queries concerning the Veteran's service, including Service Department requests concerning the Veteran's stationing aboard the USS Princeton.  Replies ultimately afforded no support for in-country service of the Veteran in furtherance of his claims based on herbicide agent exposure, but development was nonetheless appropriate and adequate for the adjudication of the claims.  The Veteran supplied an April 2009 letter of reply from the National Archives and Records Administration (NARA) regarding ship's logs of the USS Princeton, informing that these had no records ultimately supporting the claims, as discussed below.  The Board nonetheless finds this development adequate, as exhausting the reasonable avenue of inquiry.  The Board finds that further federal records inquiry concerning potential herbicide exposure while the Veteran was stationed aboard the USS Princeton would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Obtained Vet Center records mention a worker's compensation claim that was denied.  There is no indication and no reasonable possibility that the records underlying that determination would pertain to the Veteran's appealed claims and the Board's determinations on these claims.  The Board herein denies the Veteran's claims based on his non-exposure to herbicides while aboard the USS Princeton during the Vietnam era, pertinent evidence for which would not have been associated with a claim for workers compensation denied in 2008 or 2009.  Other theories of entitlement are not indicated by the record to present a reasonable possibility of supporting the claims.  Hence, efforts to obtain those records prior to the Board's adjudication of the appealed claims could only serve to waste scarce VA resources and thereby harm interests of VA and the Veteran.  Carter v. Shinseki, 26 Vet. App. 535, 547 (2014).

While the Veteran had requested a Travel Board hearing before a Veterans Law Judge of the Board, he withdrew that request in January 2016, as confirmed by a telephonic contact in January 2016.  In that conversation, the Veteran informed that he had submitted his request to withdraw his request for a hearing a few weeks earlier.  The RO had issued a letter to the Veteran in December 2015 informing him of the scheduling of his requested hearing in March 2016.  A January 2016 letter to the Veteran formally acknowledged his request to withdraw his request for a hearing.  He was then informed of transfer of his records to the Board for appellate review.  The Veteran has not subsequently informed of any change in his desire to withdraw his request for a hearing.  The Board accordingly accepts as withdrawn the Veteran's request for a Board hearing prior to the Board's adjudication of his appealed claims.  

There were no VA examinations performed or opinions obtained with regard to the Veteran's appealed claims for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

In this case, the Veteran's claim for service connection for diabetes mellitus, type II, is decided herein based on absence of presumptive exposure to herbicide agents and a determination that the weight of the evidence is against exposure to herbicide agents in service.  The Veteran has not asserted and the evidence does not otherwise indicate that diabetes mellitus, type II, was present in service or within the first post-service year or is otherwise directly causally related to service, and absence any such assertion or indication, a VA examination is not warranted.  Similarly, the claims for service connection for hypertension, erectile dysfunction, and chest abscess and necrotizing myositis are not asserted or otherwise indicated to have developed in service or proximate to service or otherwise to be directly causally linked to service.  Rather, they are claimed secondary to diabetes mellitus, type II.  Because service connection for diabetes mellitus, type II, is herein denied, secondary service connection is denied based on the absence of a primary service connected disability (here, service-connected diabetes mellitus) on which to base these claims.  Thus, absence an indication that a link may be established between service or a service-connected disability and these claimed disabilities, a VA examination is not warranted.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the appellant's claims without further development, and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.


Claims Analysis

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f)  (West 2014); 38 C.F.R. § 3.307  (2015). If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e)  (2015).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a)  (2014). See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).  However, the Veteran has not alleged that he ventured ashore in Vietnam during service.  

Additionally, service onboard a "blue water" Naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  The record does not reflect that the USS Princeton while in proximity to Vietnam was other than in offshore waters, containing salty or brackish water and subject to regular tidal influence.  The Veteran has asserted that the USS Princeton was in Cam Ranh Bay while he was aboard.  The "Inland waterways" as stated in the presumptive language for herbicide agent exposure are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance, and the VA Adjudication Procedure Manual informs that deep water bays such as contain salty or brackish water and are subject to regular tidal influence are not inland waterways subject to the presumption of exposure to herbicides.  See M21-1, IV.ii.1.H.2.b.  Hence, the Veteran is not considered to have been in an inland waterway when the USS Princeton was in Cam Ranh Bay, and is not entitled to presumptions applicable to veterans aboard vessels that ventured into inland waterways of Vietnam.  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e)  to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e)  for herbicide-related diseases is applicable.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran contends that he should be service connected for diabetes mellitus, type II, presumptively based on his exposure to herbicide agents in service, and that he should be service connected for hypertension, erectile dysfunction, and chest abscess with necrotizing myositis all as secondary to diabetes mellitus, type II, including based on the evidence preponderating against the Veteran being exposed to herbicide agents in service.  Because service connection for diabetes mellitus is herein denied, the Veteran's theory of entitlement for his other appealed claims is not supported, since secondary service connection cannot be established if the underlying (primary) disability basis for the secondary service connection is not itself service connected.  38 C.F.R. § 3.310.  

The Board accepts that the Veteran suffers from diabetes mellitus, hypertension, erectile dysfunction, and chest abscess, or that chest abscess has been present in the course of claim.  The Veteran's VA and private treatment records over the past several years amply document these conditions. (Whether the Veteran has persistent necrotizing myositis is unclear from the record.) Service and post-service records do not, however, support the presence of any of these claimed disorders either in service or in years immediately following service, nor do they support a causal link between service and these claimed disorders.  

In multiple statements over the course of his claim and appeal, the Veteran has contended that he handled cargo as well as dead and wounded Marines who were exposed to herbicide agents in Vietnam, and also had contact with helicopters which sprayed herbicides, all in the course of his combat cargo duties and other duties on the flight deck over the course of his stationing aboard of the USS Princeton from 1963 to 1966, including off the coastal waters of Vietnam.  He contends that he was exposed to herbicide agents by these contacts with soldiers and equipment exposed to herbicide agents.  

The record contains two signed letters, one in June 2009 and a second in October 2009, both by the same VA nurse practitioner.  The second is also signed by a general internist at a VA facility.  The second letter contains the content of the first and adds additional relevant content, and hence second letter is herein addressed.  In the October 2009 letter, these medical practitioners opine that the Veteran's diabetes mellitus is "as likely as not" due to the Veteran's exposure to herbicide agents in service as a result of the Veteran's handling of dead and wounded soldiers who were exposed to herbicide agents in the jungles of Vietnam.  These opinions are notably based on the assumption of the Veteran's exposure to herbicide agents in service, and hence are no better than the Veteran's own self-report on the issue of herbicide agents exposure.  

A November 1991 private treatment record addressing treatment for the Veteran's recently diagnosed diabetes mellitus, type II.  That record also informs of the Veteran's report that his father has diabetes, which informs that the Veteran's self-report to the VA nurse practitioner and internist in 2009 that he did not have a family history of diabetes is not credible, and that the Veteran is thus not a credible historian, having provided a false family history for purposes of supporting his claim, and thus for secondary gain.  Caluza.  Additionally, the medical practitioners in the October 2009 statement, by relying on this false family history to support their opinion, render non-probative their opinion of herbicide-agent-exposure etiology of the Veteran's diabetes mellitus.  "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  

Ultimately, whether the Veteran was exposed in service to herbicide agents is a question of fact and is thus an adjudicative determination properly made by the Board, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Based on the Veteran's self-contradicted narrative of a family history of diabetes mellitus, the credibility of the Veteran's narrative of having handled dead and wounded Marines while aboard the USS Princeton is thus also called into question.  Caluza.  

However, the Veteran also submitted February 2009 statement by a fellow soldier, informing that he together with the Veteran had worked on the flight deck handling dead and dying soldiers who came aboard the USS Princeton, some in body bags, and hence he was a witness to the Veteran's performance of these activities.  

The Veteran submitted another statement, dated in September 2009, by a fellow soldier asserting that he knew that the Veteran was assigned to combat cargo aboard the USS Princeton, and that in that capacity the Veteran was assigned to the flight deck to handle the incoming dead and wounded.  However, the letter provides no information as to how the writer knew this to be the case.  The Veteran may have merely told the writer this history, and hence the letter may potentially provide no more support than the Veteran's own statements.  

In June 2009 the Veteran submitted a copy of a photograph sent by an individual via an online group website, reportedly uploaded by that person and labeled by that person as showing Medivac landings aboard the USS Princeton in the Vietnam era in the 1960's, including reportedly showing wounded or dead soldiers on an elevator ready to be taken below deck.  

The Veteran also submitted an April 2009 letter of reply from the National Archives and Records Administration (NARA), addressing the Veteran's query about deck logs for the USS Princeton for the interval from 1964 to 1966.  The NARA replied that these logs did not provide information about individuals who were aboard ship or who departed the ship and might have set foot in Vietnam, or information about carried cargo, such as herbicide agents.  Rather, the reply informed that the logs documented ship movements and operations.  

It is certainly possible that the Veteran was exposed to herbicide agents as a result of being exposed to Marines or their equipment while loading and unloading on the USS Princeton over the course of the Veteran's duties on the flight deck of that vessel, including the handling of dead or dying soldiers.  However, because there is not an applicable presumption of exposure while the Veteran was stationed aboard that blue water vessel, the Veteran has the burden of proof, of supporting his claim with evidence sufficient to establish that it is at least as likely as not that he was exposed to herbicide agents.  38 U.S.C.A. §  5107(b).  

The Veteran's impaired credibility, based on his providing an inconsistent statement of no family history of diabetes mellitus (contradicted by his prior statement when seeking care) to secure the June 2009 and October 2009 favorable opinions from medical practitioners, further diminishes the likelihood that the Veteran had significant physical contact with dead and dying soldiers.  Hence, the likelihood that the Veteran was exposed to herbicide agents by this means in service is also diminished.  The Board ultimately concludes that while the Veteran has sufficiently introduced the possibility of exposure, he has not produced sufficient credible evidence to support his claim.  The Board further concludes that the record as a whole does not contain credible evidence sufficient to establish that it is at least as likely as not that the Veteran was exposed to herbicide agents in service, including by these means of exposure speculated upon by the Veteran.  The Board finds that the Veteran's reported exposure while aboard the USS Princeton to the bodies of dead or dying soldiers or equipment from shore is not sufficient evidence of exposure to herbicide agents to make it at least as likely as not that the Veteran had exposure to herbicide agents in service.  

The Veteran has also not presented sufficient evidence supporting theories of exposure to herbicide agents in service other than those based on speculated secondary contact by handling of soldiers or equipment while stationed aboard the USS Princeton.  The Veteran over the course of appeal alleged possible exposure by coming into contact with helicopters used for herbicide spraying, also while aboard the USS Princeton.  However, the Board finds all such secondary contact of herbicide agents to be highly speculative and not supported by concrete or sufficient evidence of actual exposure, ultimately not meeting the threshold that contact with an herbicide agent in service was by any or all of these means at least as likely as not.  The Veteran also does not contend, and the evidence does not otherwise support, onset of diabetes mellitus, type II, in service, or a direct causal link to service, or the presence of diabetes mellitus, type II, within the first post-service year.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's exposure to an herbicide agent in service, and is against the Veteran's claim for service connection for diabetes mellitus based on such exposure, or based on diabetes mellitus, type II, developing in service or being causally related to service, or diabetes mellitus being present to a compensable degree within the first post-service year.  Service connection for diabetes mellitus is thus not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Absent service connection for diabetes mellitus, type II, the preponderance of the evidence is against service connection for hypertension, erectile dysfunction, and chest abscess and necrotizing myositis, all claimed as secondary to diabetes mellitus, type II.  38 C.F.R. § 3.310.  The Veteran also does not contend, and the evidence does not otherwise support, onset of hypertension, erectile dysfunction, and chest abscess and necrotizing myositis in service or a direct causal link to service for these claimed conditions.  The preponderance of the evidence is thus also against these claims for service connection based on any indicated theory of entitlement.  38 C.F.R. §§ 3.303, 3.310.  

Because the preponderance of the evidence is against the appealed claims, the benefit of the doubt doctrine does not apply for any of the appealed claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for chest abscess and necrotizing myositis is denied.


REMAND

The Veteran contends, in effect, that he has hearing loss and tinnitus related to noise exposure in service.  

Service records reflect that the Veteran's enlistment and separation hearing evaluations were not performed with audiometric testing, but rather that whispered voice testing was performed in each instance.  No audiometric hearing testing was administered in service.  The Board does not consider the findings of these whispered voice tests to be probative in this case because whispered voice tests have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Veteran was afforded a VA examination in October 2010 to address hearing loss and tinnitus.  The Veteran then reported noise exposure in service in the course of duties on the flight deck of the USS Princeton.  

The examiner noted hearing loss shown on recent VA treatment hearing loss evaluations, and as shown upon testing for the October 2010 examination.  The Veteran's history was noted of post-service occupational noise exposure including working for eight years in a steel mill, twelve years in an automotive maintenance shop, and three years in an automotive parts warehouse.  The Veteran reported that he had hearing loss for a long time.  

The examiner unfortunately failed to provide an opinion addressing the likelihood of hearing loss or tinnitus being causally related to service.  The examiner opined that it was difficult to attribute the Veteran's hearing loss "solely to" his noise exposure in service "without considering other factors" including age and post-service noise exposure.  The appropriate standard to be addressed is not whether the hearing loss was solely attributable, but rather whether it is at least as likely as not that the Veteran's in-service noise exposure caused or substantially contributed to his current hearing loss.  38 U.S.C.A. § 5107(b) (West 2014).  

The examiner also discounted any relationship between current tinnitus and in-service noise exposure by noting that tinnitus "typically associated with some degree of measurable hearing loss," and that service records failed to document any tinnitus or ringing in the ears.  However, because an appropriate opinion for hearing loss has not been obtained, the question of tinnitus potentially related to hearing loss cannot yet be resolved.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (addressing inextricably intertwined issues). 

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should obtain from VA or private sources any outstanding records pertinent to the claims for service connection for hearing loss and tinnitus, with the Veteran's authorization and assistance, as appropriate.  

2. Thereafter, The RO should afford the Veteran an examination to address the nature and etiology of any hearing loss in each ear and any tinnitus present during the period of the claim.  All pertinent records must be made available to and reviewed by the examiner.  The examiner should consider recent research addressing delayed impacts of noise exposures on hearing.  See, e.g., S. Kujawa, M. Liberman, Adding Insult to Injury: Cochlear  Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 J. Neurosci. 45 (2009).  

The examiner should specifically note the prior VA hearing loss examination conducted in October 2010 and should note that the examination was inadequate because the examiner based the etiology opinion substantially on the observation that it was difficult to attribute the Veteran's hearing loss "solely to" his noise exposure in service "without considering other factors" including age and post-service noise exposure.  This is not a reason for ruling out a causal link to noise exposure in service.  Exclusive or sole contribution is not required.  Rather, the examiner should consider whether noise exposure in service is related in any way to his current hearing loss, and for this purpose it is appropriate to consider both post-service noise exposure and age-related hearing loss.  

The examiner should state an opinion whether there is a 50 percent or better probability that the hearing loss developed in service or is otherwise causally related to service. 

The examiner should also state an opinion whether there is a 50 percent or better probability that the Veteran's tinnitus developed in service or is otherwise causally related to service.

Additionally, if the examiner provides an opinion that there is a 50 percent or better probability that the Veteran's hearing loss developed in service or is otherwise causally related to service, but concludes that there is not a 50 percent or better probability that the Veteran's tinnitus developed in service or is otherwise causally related to service, then the examiner should also state an opinion whether there is a 50 percent or better probability that the Veteran's tinnitus was caused or substantially aggravated (permanently increased in severity) by his bilateral hearing loss.  

The examiner is asked to provide the rationale for all opinions expressed.  

3. Then, the RO should readjudicate the issues on appeal. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


